Title: To James Madison from Thomas Appleton, 20 December 1808
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 20th. December 1808.

I had the honor of writing you on the 25th. and 26th. of November, and also on the 2nd. and 8th. instant.  In that of the 2nd. I transmitted you copies of all the vouchers and documents procur’d by me, relating to the Schooner John; of, and belonging to, John Donnell of Baltimore, and which arriv’d in this Port, on the 19th. of August.  I now enclose you duplicate copies of the four first letters, I wrote to Mr. Armstrong on this business; and likewise, the Copy of a letter written by Mr. Donnell to Messrs. Purviances, directing how they Should dispose of the Cargo: which will all Serve as So many testimonies in substantiating the fact against the owner of this vessel.  Hitherto, nothing has been determin’d at Paris respecting this property; in the mean time, the junta at florence, in consequence of the application of Mess. Purviance & Co., has issued three decrees of different dates, to deliver them the Cargo, on Sufficient bonds being given for the amount; to be cancell’d, or valid as the final decision of the Emperor might be; but as the prices of Colonial produce have been, and are Still extremely fluctuating, So Mess: Purviances previous to their bankruptcy, (which took place on the 2nd. instant) Could not accept the conditions on which it was offer’d them; either from the price at which it was apprais’d, or from the difficulty of procuring bondsmen.  You will find herewith, Sir, my Attested Copy of the estimation of the Cargo, by order of the junta, and lodg’d in this chancery by the Prefect of the department.  This was made at the time when it was tender’d to Mess. Saml. Purviance & Co., and estimated by men perfectly competent to the business; and with the utmost exactness and care.  Some time since, Colol. Lear forwarded me from Algiers, his power of Attorney, to recover from Messrs. Purviance, a Sum due thro’ him to the Government of the U:States; and likewise, a Considerable claim on his own private account.  I Could not procure Sentence against them until the failure took place; and from the investigation I have been able hitherto to make, there does not appear that there is a Cent to be divided among the creditors; Nor Can I indeed discover, if there will be found even to Satisfy, what is call’d here, the priviledg’d debts; Such as house, clerk and Servant hire &  while Mr. Samuel Purviance is, himself, under personal Arrest, Conformably to the napoleon Code of laws.  Suffer me again to renew my requests, that you would continue to me your favor, in Causing me to be furnish’d with a Consular commission address’d to the authorities of the french empire; as it has become requisite, since Tuscany forms now a department of the same.  Accept, Sir, the assurances of the high respect with which I have the honor to be Your Most obedient servant,

Th: Appleton

